UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A (Amendment No. 1) (Mark one) x Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2013 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 0-53803 SMSA Gainesville Acquisition Corp. (Exact name of registrant as specified in its charter) Nevada 27-0984261 (State of incorporation) (I.R.S. Employer Identification No.) 610 Coit Road, Suite 200, Dallas Texas 75075 (Address of principal executive offices) (469) 606-4520 (Issuer’s telephone number) Securities registered under Section 12(b) of the Exchange Act – None Securities registered pursuant to Section 12(g) of the Act – Common Stock – $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes o No x Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes x No o The aggregate market value of voting and non-voting common equity held by non-affiliates as of June 30, 2013 was approximately $-0- based upon 500,008 shares held by non-affiliates and a closing market price of $0.00 per share on April 2, 2014. As of April 2, 2014, there were 10,000,008 shares of Common Stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE In this Annual Report on Form 10-K/A (Amendment No. 1) for the fiscal year ended December 31, 2013 (“Annual Report”), SMSA Gainesville Acquisition Corp. (“the Company”) is restatingits previously issued and audited financial statements and the related disclosures for the year ended December 31, 2013 (the “Restated Period”). As discussed in further detail below and in Note K to the accompanying financial statements, the restatement is the result of a misapplication in the guidance on accounting for Push-Down Accounting (as defined below). We assessed the impact of this misapplication on our prior interim and annual financial statements and concluded that the combined impact was material to the annual financial statements for the year ended December 31, 2013. Consequently, we have restated the financial statements identified above. All amounts in this Annual Report reflect the impact of the restatement adjustments. For a more detailed explanation of these matters and resulting restatements, please see Part II, Item 8: Financial Statements – Note K to the Financial Statements. 2 BACKGROUND ON RESTATEMENT On August 22, 2014, the Chief Financial Officer (“CFO”) of the Company concluded, in preparation and review of the quarterly reports of the Company, that audited financial statements of the Company for the year ended December 31, 2013 included an accounting error as a result of a misapplication of accounting principles as discussed further herein. Based on the recommendation of the CFO, the Company’s Board of Directors determined that the financial statements included in its Form 10-K for the year ended December 31, 2013 as filed on April 24, 2014, should no longer be relied upon. That determination was reflected in a current report on Form 8-K filed by the Company with the SEC on August 29, 2014. The Company determined there was an error in the accounting for the purchase of the Company by Titan Partners, LLC (“Titan”), which purchase is more fully described in the Company’s Current Report on Form 8-K filed with the SEC on December 26, 2013 and that description is hereby incorporated by reference. Because the purchase resulted in a change in ownership of the Company greater than 95%, causing the Company to become substantially wholly owned by Titan, Staff Accounting Bulletin (“SAB”) Topic 5J requires that a new basis of accounting be established for the purchased assets and liabilities (referred to as “Push-Down Accounting”). The accounting treatment given to the purchase in the Company’s year-end 2013 financial statements did not take into effect that the purchase resulted in a change in ownership exceeding 95% as is required by SAB Topic 5J. The date of acquisition was determined to be December 20, 2013, the date of execution of the stock purchase agreement between Titan and the Company. Upon consummation of the transaction, Titan received approximately 96% of the issued and outstanding shares of common stock of the Company in exchange for $200,000. On January 29, 2014,following the resolution of administrative matters between the selling shareholders and their respective brokers, Titan received an additional 2% of the Company’s issued and outstanding shares of common stock in exchange for $50,000, resulting in Titan owning a combined total of 98.92% of the Company’s issued and outstanding shares of common stock. As the Company is considered a shell company that does not constitute a business for the purposes of business combinations (as defined under the Accounting Standards Codification 805-10-55-4, the transaction between Titan and the Company has been treated as an asset purchase. Under an asset purchase, assets are recognized based on their cost to the acquiring entity, which generally includes the transaction costs of the asset acquired and is allocated to the individual assets acquired or liabilities assumed based on their relative fair values and does not give rise to goodwill. The restatement reflects the application of Push-Down Accounting to the Company.TheCompany isconsidered a shell company with no operations and which does not constitute or meet the definition of a business. Pushing down the transaction cost of investors in Titan to acquire control of the Company through a stock purchase agreement resulted in recognition of a charge in the amount of $253,945 and a reclassification of$55,603 ofprofessional fees. All previously reported assets of the Company remain the same and no new basis, as required by Push-Down Accounting, is needed to be recorded. There is no change in the previously reported cash and cash equivalents or cash flows from operating and financing activities. Items Amended in this Annual Report on Form 10-K/A This Amended Form 10-K amends and restates Items 7, 8 and 9A of Part II and Item 15 of Part IV of the Original Form 10-K, and no other items in the Original Form 10-K are amended hereby. Except to account for the amended and restated information described above, the foregoing items have not been updated to reflect events occurring after the filing date of the Original Form 10-K. Accordingly, this Amended Form 10-K should be read in conjunction with our filings made and to be made with the SEC on and after the filing of the Original Form 10-K. Pursuant to the rules of the SEC, Item 15 of Part IV of the Original Form 10-K has been amended to contain currently-dated certifications from our Chief Executive Officer and Chief Financial Officer, as required by Rule 12b-15. Unless otherwise specifically identified as the “Original Form 10-K”, “Amended Form 10-K” or the “Form 10-K/A”, any references to the Form 10-K made throughout this document shall refer to the Form 10-K filed with the SEC on April 24, 2014, as amended. 3 PART II Item7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations (1) Caution Regarding Forward - Looking Information Certain statements contained in this annual filing, including, without limitation, statements containing the words “believes”, “anticipates”, “expects” and words of similar import, constitute forward - looking statements. Such forward - looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward - looking statements. Such factors include, among others, the following: international, national and local general economic and market conditions: demographic changes; the ability of the Company to sustain, manage or forecast its growth; the ability of the Company to successfully make and integrate acquisitions; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; changes in healthcare plan reimbursement policies; changes in rules governing the relationship between doctors and pharmacies; the ability to attract and retain qualified personnel; and other factors referenced in this and previous filings. Given these uncertainties, readers of this Form 10-K/A and investors are cautioned not to place undue reliance on such forward - looking statements. The Company disclaims any obligation to update any such factors or to publicly announce the result of any revisions to any of the forward - looking statements contained herein to reflect future events or developments. (2) General The Company was organized on September 9, 2009 , as a Nevada corporation . On August 4, 2010, the Company entered into a stock purchase agreement with Paul Interrante pursuant to which Mr. Interrante acquired 9,500,000 shares of our common stock for approximately $9,500 cash or $0.001 per share. On December 19, 2013, Mr. Interrante andHalter Financial Investments, LP ("HFI") entered into a stock purchase agreement with Titan Partners, LLC for the sale and purchase of 9,892,956 shares of common stock of the Company. Mr. Interrante agreed to transfer all of the 9,500,000 shares of common stock then owned by him and HFI agreed to transfer all of the 392,956 shares of common stock then owned by it. Mr. Interrante and HFI collectively transferred 9,892,956 shares of common stock in exchange for $250,000. The total shares of common stock transferred to the Purchaser represented 98.92% of the Company’s then issued and outstanding common stock. Our current business plan is to acquire, develop, and operate pharmacies in various states across the United States, including, but not limited to Arizona, Maryland, New York, New Jersey, Connecticut, Massachusetts, District of Columbia, Virginia, Ohio, Illinois and Georgia. A pharmacy acquired by the Company would most likely not continue to operate as it did prior to the acquisition by the Company; it is the Company’s intention that such pharmacies would fill prescriptions primarily for non-sterile compounding medications. Compounding medications are “made from scratch” – individual ingredients are mixed together to create individual formulations that target specific conditions. For example, we expect to compound transdermal pain creams, wound creams, burn creams, and migraine masks, using FDA-approved ingredients. It is expected that pharmacies owned and operated by the Company will only fill individual patient prescriptions. Based on the experience of other businesses operated by the principals of Titan Partners, LLC, it is anticipated that once the Company has acquired a pharmacy and is operational, the Company will generate revenue by filling prescriptions. The Company intends to retain earnings until the Company has at least $100 million in undepreciated net tangible assets. Retention of earnings is necessary to satisfy certain state-specific valuation thresholds that enable physicians to invest in public companies to which they refer patients. Notwithstanding the foregoing, the pharmacies owned and operated by the Company will not fill prescriptions referred by physician-stockholders unless such physician referral is permitted under applicable state and federal law. The Company does not currently plan to fill prescriptions for any federally-funded beneficiaries until it has (i) at least $50 million in undepreciated net tangible assets and (ii) stockholder equity exceeding $75 million. The Company’s business plan also includes building a network of physicians, other providers, and distributors that can collaborate in the delivery of quality healthcare. 4 (3) Results of Operations (Based on Restated Results) The Company had no revenue for either of the years ended December 31, 2013 or 2012 or for the period from August 1, 2007 (date of the Company’s inception) through December 31, 2013. Operating expenses for the respective years ended December 31, 2013 and 2012 were approximately $380,273 and $14,428, respectively. These expenses were also directly related to $250,000 incurred by Titan Partners, LLC to purchase the Company, the maintenance of the corporate entity and the preparation and filing of periodic reports pursuant to the Exchange Act. It is anticipated that future expenditure levels will fluctuate, but will generally increase as the Company complies with its periodic reporting requirements and implements its business plan. Loss per share for the years ended December 31, 2013 and 2012 and for the period from August 1, 2007 (date of the Company’s inception) through December 31, 2013 were approximately $(0.04), $(0.00) and $(0.05) based on the weighted-average shares issued and outstanding. The Company does not expect to generate any meaningful revenue or incur operating expenses for purposes other than fulfilling the obligations of a reporting company under the Exchange Act unless and until such time that the Company begins to execute upon its current business plan. The Company incurred approximately $ 59,120 in legal fees in 2013 to further develop its current business plan. The Company expects to incur additional legal fees in the future as it continues to develop and implement its business plan. (4)Liquidity and Capital Resources For years ended December 31, 2013 and 2012, the Company received capital contributions of approximately $12,300 and $2,059, respectively. The majority stockholder funded the $250,000 used by Titanto purchase 98.92% of the Company's then issued and outstanding shares of common stockand funded a $50,000 retainer for legal services in December 2013. The Company currently has limited cash on hand, no operating assets, and a business plan with inherent risk. Because of these factors, the Company’s auditors have issued an audit opinion on the Company’s financial statements which includes a statement describing our going concern status. This means, in the auditor’s opinion, substantial doubt about our ability to continue as a going concern exists at the date of their opinion. We have historically met our capital requirements through short-term and long-term borrowings and capital contributions from our majority stockholders. We intend to engage in a series of private placements of equity securities through which we will raise sufficient capital to implement our business plan. Once our business plan is fully implemented, we anticipate we will be able to provide the necessary liquidity from our cash on hand, and cash flow from operations; however, if we do not generate sufficient cash flow from operations, we may attempt to continue to finance our operations through equity and/or debt financings. It is the belief of management and significant stockholder that this plan will provide sufficient working capital necessary to support and preserve the integrity of the corporate entity. However, there is no legal obligation for either management or a significant stockholder to provide funding in the future. Further, the Company is at the mercy of future economic trends and business operations of the Company’s majority stockholder to have the resources available to support the Company. The Company may also experience difficulty in implementing its business plan, which will have a significant adverse impact on the Company’s liquidity and capital resources. Regardless of whether the Company’s cash assets prove to be inadequate to meet the Company’s operational needs, the Company might seek to compensate providers of services by issuances of stock in lieu of cash. 5 (5)Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates, assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in NoteE of our financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would effect our consolidated results of operations, financial position or liquidity for the periods presented in this report. (6)Effect of Climate Change Legislation The Company currently has no known or identified exposure to any current or proposed climate change legislation which could negatively impact the Company’s operations or require capital expenditures to become compliant. Additionally, any currently proposed or to-be-proposed-in-the future legislation concerning climate change activities, business operations related thereto or a publicly perceived risk associated with climate change could, potentially, negatively impact the Company’s ability to implement its business plan. (7) Off-Balance Sheet Arrangements We currently do not have any off-balance sheet arrangements. Item8 – Financial Statements and Supplementary Data The required financial statements begin on pageF - 1 of this document. Item9A – Controls and Procedures Disclosure Controls and Procedures. Our management, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer (“Certifying Officer”), has evaluated the effectiveness of our disclosure controls and procedures as defined in Rules13a - 15 and 15d-15(e) promulgated under the Exchange Act as of the end of the period covered by this Annual Report. Disclosure controls and procedures are controls and procedures designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms and include controls and procedures designed to ensure that information we are required to disclose in such reports is accumulated and communicated to management, including our Certifying Officer, as appropriate, to allow timely decisions regarding required disclosure. Based upon that evaluation, our Certifying Officer concluded that as of such date, our disclosure controls and procedures were not effective to ensure that the information required to be disclosed by us in our reports is recorded, processed, summarized and reported within the time periods specified by the SEC due to a weakness in our controls described below. However, our Certifying Officer believes that the financial statements included in this report fairly present, in all material respects, our financial condition, results of operations and cash flows for the respective periods presented. 6 Management’s Annual Report on Internal Control over Financial Reporting. Management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Rule13a - 15(f) of the Exchange Act. Internal control over financial reporting is defined under the Exchange Act as a process designed by, or under the supervision of, our CEO and CFO and effected by our board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: · Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of our assets; · Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and · Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of its inherent limitation, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluations of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies and procedures may deteriorate. Accordingly, even an effective system of internal control over financial reporting will provide only reasonable assurance with respect to financial statement preparation. Management’s assessment of the effectiveness of the Company’s internal control over financial reporting is as of the year ended December31, 2013. As we are classified as a shell company and, during the period of this report, had only a sole officer and director, the Company’s internal controls were deficient for the following reasons: (1)there were no entity level controls because there was only one person serving in the dual capacity of sole officer and sole director, (2)there were no segregation of duties as that same person approved and directed the payment of the Company’s bills, and (3)there was no separate audit committee. As a result, the Company’s internal controls had an inherent weakness which may increase the risks of errors in financial reporting under current operations and accordingly are deficient as evaluated against the criteria set forth in the Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based on their evaluation, our management concluded that our internal controls over financial reporting were not effective as of December31, 2013. To respond to this material weakness, we have devoted, and plan to continue to devote, significant effort and resources to the remediation and improvement of our internal control over financial reporting. While we have processes to identify and intelligently apply developments in accounting, we plan to hire employees skilled in technical accounting, to enhance these processes to better evaluate our research and understanding of the nuances of increasingly complex accounting standards. Our plan at this time includes providing enhanced access to accounting literature, research materials and documents and increased communication among our personnel and third party professionals with whom we consult regarding complex accounting applications. The elements of our remediation plan can only be accomplished over time and we can offer no assurance that these initiatives will ultimately have the intended effects. Notwithstanding the material weaknesses described above, management has concluded that our audited financial statements for the periods included in this Annual Report on Amended Form 10-K/A are fairly stated in all material respects in accordance with generally accepted accounting principles for each of the periods presented herein. This Annual Report does not include an attestation report of our registered public accounting firm regarding our internal control over financial reporting, pursuant to the current appropriate laws and regulations. Changes in Internal Control over Financial Reporting. Other than the internal control improvement discussed above, there have been no changes in our internal control over financial reporting during the fourth quarter ended December 31, 2013 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 7 PARTIV Item15 - Exhibits and Financial Statement Schedules. Exhibit Number Descriptions Certification pursuant to Section 302 of Sarbanes-Oxley Act of 2002. 31.2 Certification pursuant to Section 302 of Sarbanes-Oxley Act of 2002. Certification pursuant to Section 906 of Sarbanes-Oxley Act of 2002. Interactive data files pursuant to Rule 405 of Regulation S-T. (Financial statements follow on next page) 8 SMSA Gainesville Acquisition Corp. (a development stage company) Contents Page Report of Registered Independent Certified Public Accounting Firm F-2 Financial Statements Balance Sheets as of December 31, 2013 (as Restated) and 2012 F-3 Statement of Operations and Comprehensive Loss for each of the years ended December 31, 2013 (as Restated) and 2012 and for the period from August 1, 2007 (date of bankruptcy settlement) through December 31, 2013 (as Restated) F-4 Statement of Changes in Stockholders’ Equity for the period from August 1, 2007 (date of bankruptcy settlement) through December 31, 2013 (as Restated) F-5 Statement of Cash Flows for each of the years ended December 31, 2013 (as restated) and 2012 and for the period from August 1, 2007 (date of bankruptcy settlement) through December 31, 2013 (as Restated) F-6 Notes to Financial Statements (as Restated) F-7 F-1 REPORT OF REGISTERED INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of: SMSA Gainesville Acquisition Corp. (A Development Stage Company) We have audited the accompanying balance sheets of SMSA Gainesville Acquisition Corp (a Development Stage Company), as of December 31, 2013 and 2012, and the related statements of operations, shareholders' equity (deficit), and cash flows for each of the two years in the period ended December 31, 2013 and for the period from August 1, 2007 (date of bankruptcy settlement) to December 31, 2013. These financial statements are the responsibility of SMSA Gainesville Acquisition Corp’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of SMSA Gainesville Acquisition Corp., as of December 31, 2013 and 2012, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2013, and for the period from August 1, 2007 (date of bankruptcy settlement) to December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note D to the financial statements the Company has suffered recurring losses. The Company has no operations or significant assets and is dependent upon its majority shareholder to provide the sufficient working capital to pay for its current operating expenses, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note D. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. As discussed in Note K to the financial statements, the 2013 financial statements have been restated to correct a misstatement. /s/ Goldman Accounting Services CPA, PLLC GOLDMAN ACCOUNTING SERVICES CPA, PLLC Suffern, New York April 24, 2014 , except as to Note K which is as of September10, 2014 F-2 SMSA Gainesville Acquisition Corp. (a development stage company) Balance Sheets December 31, 2013 and 2012 December 31, December 31, (as Restated) ASSETS Current Assets Cash $ 38 $ Total Assets 38 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Due to shareholder - Accrued shell acquisition costs 109,548 - Accrued expenses 17,053 - Total Liabilities 167,658 - Stockholders' Equity (Deficit) Preferred stock - $0.001 par value 10,000,000 shares authorized; None issued and outstanding - - Common Stock - $0.001 par value 100,000,000 shares authorized; 10,000,008 shares issued and outstanding Additional paid-in capital 305,029 Deficit accumulated during the development stage (482,649 ) ) Total Stockholders' Equity (Deficit) (167,620 ) Total Liabilities and Stockholders' Equity $ 38 $ The accompanying notes are an integral part of the financial statements. F-3 SMSA Gainesville Acquisition Corp. (a development stage company) Statements of Operations Years ended December 31, 2013 and 2012 and Period from August 1, 2007 (date of bankruptcy settlement) through December 31, 2013 Year Ended Year Ended Period from August 1, 2007 (date of bankruptcy settlement) through December 31, 2013 December 31, December 31, (as Restated) (as Restated) Revenues $ - $ - $ - Operating Expenses Professional fees 68,720 101,012 Reorganization costs - - Shell acquisition costs 309,548 - 309,548 Other general and administrative costs Total operating expenses 380,273 482,650 Loss from operations (380,273 ) ) (482,650 ) Other Income (Expense) Interest income - 1 1 Total other income (expense) - 1 1 Loss before provision for income taxes (380,273 ) ) (482,649 ) Provision for income taxes - - - Net Loss $ (380,273 ) $ ) $ (482,649 ) Loss per weighted-average share of common stock outstanding, computed on net loss - basic and fully diluted $ (0.04 ) $ (0.00 ) $ (0.05 ) Weighted-average number of shares of common stock outstanding - basic and fully diluted 10,000,008 The accompanying notes are an integral part of the financial statements. F-4 SMSA Gainesville Acquisition Corp. (a development stage company) Statement of Changes in Stockholders’ Equity (Deficit) Period from August 1, 2007 (date of bankruptcy settlement) through December 31, 2013 Common Stock Additional paid–in Deficit accumulated during the development Shares Amount Capital Stage Total Stock issued pursuant to plan of reorganization at bankruptcy settlement date on August 1,2007 $ $ $ - $ Net loss for the period - - - ) ) Balances at December 31, 2007 ) ) Net loss for the year - - - ) ) Balances at December 31, 2008 ) ) Net loss for the year - - - ) ) Balances at December 31, 2009 ) ) Sale of common stock - - Capital contributed to support operations - - - Net loss for the year - - - ) ) Balances at December 31, 2010 ) Capital contributed to support operations - - - Net loss for the year - - - ) ) Balances at December 31, 2011 ) Capital contributed to support operations - - - Net loss for the year - - - ) ) Balances at December 31, 2012 ) Capital contributed to support operations - - - Shell acquisition costs (as Restated) - - 200,000 - 200,000 Net loss for the year (as Restated) - - - (380,273 ) (380,273 ) Balances at December 31, 2013 (as Restated) $ $ 305,029 $ (482,649 ) $ (167,620 ) The accompanying notes are an integral part of the financial statements. F-5 SMSA Gainesville Acquisition Corp. (a development stage company) Statements of Cash Flows Years ended December 31, 2013 and 2012 and Period from August 1, 2007 (date of bankruptcy settlement) through December 31, 2013 Year Ended Year Ended Period from August 1, 2007 (date of bankruptcy settlement) through December 31, December 31, December 31, (as Restated) (as Restated) Cash Flows from Operating Activities Net loss for the period $ (380,273 ) $ ) $ (482,649 ) Adjustments to reconcile net loss to net cash used in operating activities Shell acquisition costs 309,548 - 309,548 Increase in accrued expenses 17,053 - 17,053 Net cash used in operating activities ) ) ) Cash Flows from Investing Activities - - - Cash Flows from Financing Activities Sale of common stock - - Due to shareholder - Capital contributed to support operations Capital funded from bankruptcy trust - - Net cash provided by financing activities Increase (Decrease) in Cash ) ) 38 Cash at beginning of period - Cash at end of period $ 38 $ $ 38 Supplemental Disclosure Interest paid during the period $ - $ - $ - Income taxes paid during the period - - - Push-down of capital to acquire shell to paid-in-capital and shell acquisition costs $ 309,548 $ - $ 309,548 The accompanying notes are an integral part of the financial statements. F-6 SMSA Gainesville Acquisition Corp. (a development stage company) Notes to Financial Statements December 31, 2013 Note A - Background and Description of Business SMSA Gainesville Acquisition Corp. (Company) was organized on September 9, 2009 as a Nevada corporation to effect the reincorporation of Senior Management Services of Gainesville, Inc., a Texas corporation, mandated by the plan of reorganization discussed below. The Company’s emergence from Chapter 11 of Title 11 of the United States Code on August 1, 2007 created the combination of a change in majority ownership and voting control - that is, loss of control by the then-existing stockholders, a court-approved reorganization, and a reliable measure of the entity’s fair value - resulting in a fresh start, creating, in substance, a new reporting entity. Accordingly, the Company, post bankruptcy, has no significant assets, liabilities or operating activities. Therefore, the Company, as a new reporting entity, qualifies as a “development stage enterprise” as defined in Development Stage Entities topic of the FASB Accounting Standards Codification and as a shell company as defined in Rule 405 under the Securities Act of 1933, (Securities Act), and Rule 12b-2 under the Securities Exchange Act of 1934, (Exchange Act). On August 4, 2010, the Company entered into a Share Purchase Agreement, (Share Purchase Agreement), with Paul Interrante (Interrante), a resident of Dallas, Texas, pursuant to which he acquired 9,500,000 shares of our common stock for approximately $9,500 cash or $0.001 per share. As a result of this transaction, 10,000,008 shares of our common stock are currently issued and outstanding. On December 19, 2013, Mr. Interrante, and Halter Financial Investments, L.P., (“HFI”) the majority shareholders (“Sellers”) entered into a stock purchase agreement (the “Purchase Agreement”) with Titan Partners, LLC (the “Purchaser”) for the sale and purchase of 9,892,956 shares of Common Stock of the Company. Individually, Mr. Interrante agreed to transfer 9,500,000 shares of Common Stock and HFI agreed to transfer 392,956 shares of Common Stock. On December 20, 2013, the sellers transferred 9,692,956 shares to Titan Partners in exchange for $200,000. On January 29, 2014, the sellers transferred the remaining 200,000 shares to Titan Partners in exchange for $50,000. The total shares of Common Stock transferred to the Purchaser represented 98.92% of the Company’s issued and outstanding Common Stock . Our current business plan is to acquire, develop, and operate pharmacies in various states across the United States, including, but not limited to Arizona, Maryland, New York, New Jersey, Connecticut, Massachusetts, District of Columbia, Virginia, Ohio, Illinois and Georgia. There are no pending mergers as of the date of the financial statements. The Company plans to change its name to be in line with its new business model. The Company incurred approximately $59,120 in legal fees through December 31, 2013 to further develop its current business plan. These costs are reflected as a component of professional fees in the accompanying statement of operations for the year ended December 31, 2013. F-7 SMSA Gainesville Acquisition Corp. (a development stage company) Notes to Financial Statements December 31, 2013 Note B - Reorganization Under Chapter 11 of the U. S. Bankruptcy Code The Company’s plan of reorganization (the “Plan”) was confirmed by the Bankruptcy court on August 1, 2007 and became effective on that date. On August 4, 2010 the Company entered into a stock purchase transaction with Paul Interrante as discussed in Note A and in certification of compliance, with certain compliance provisions that was issued by the Bankruptcy Court on August 1, 2007. The Company paid approximately $52,500 of legal fees to take the Company out of bankruptcy and prepare a plan of compliance and certificate of compliance to effect the discharge out of bankruptcy. These costs are reflected as a component of reorganization costs in the accompanying statement of operations for the period from August 1, 2007 (date of bankruptcy settlement) through December 31, 2013. Note C - Preparation of Financial Statements The Company follows the accrual basis of accounting in accordance with generally accepted accounting principles and has established a year-end for accounting purposes of December 31. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Note D - Going Concern Uncertainty The Company has no post-bankruptcy operating history, limited cash on hand, no assets and has a business plan with inherent risk. Because of these factors, the Company’s auditors have issued an audit opinion on the Company’s annual financial statements which includes a statement describing our going concern status. This means, in the auditor’s opinion, substantial doubt about our ability to continue as a going concern exists at the date of their opinion. Our current business plan is to acquire, develop, and operate pharmacies in various states across the United States, including, but not limited to Arizona, Maryland, New York, New Jersey, Connecticut, Massachusetts, District of Columbia, Virginia, Ohio, Illinois and Georgia. The Company’s pharmacy operations will require licensing, permits, and accreditation from various federal and state agencies as a condition to beginning its operations including, but not limited to, licensure by state pharmacy boards. The process will include certain license applications or the acquisition of pharmacy operations with the appropriate licenses, permits or accreditations. The development and operations of the Company could be adversely affected by the failure or inability to obtain the necessary approvals, changes in standards applicable to such approvals, and possible delays and expenses associated with obtaining such approvals. There is no assurance that the Company will be successful in obtaining such licenses and permits. The Company's ultimate continued existence is dependent upon its ability to generate sufficient cash flows from operations to support its daily operations as well as provide sufficient resources to retire existing liabilities and obligations on a timely basis. The Company faces considerable risk in its business plan and a potential shortfall of funding due the potential inability to raise capital in the equity securities market. If adequate operating capital and/or cash flows are not received during the next twelve months, the Company could become dormant until such time as necessary funds could be raised. F-8 SMSA Gainesville Acquisition Corp. (a development stage company) Notes to Financial Statements December 31, 2013 Note D - Going Concern Uncertainty - Continued There can be no assurance that such financing will be available, or, if available, the financing will be on terms satisfactory to the Company. If financing is needed, but is not available, the Company may not be able to operate successfully and any investment made in it may be lost. Note E - Summary of Significant Accounting Policies 1. Cash and cash equivalents The Company considers all cash on hand and in banks, certificates of deposit and other highly-liquid investments with maturities of three months or less, when purchased, to be cash and cash equivalents. 2.
